         Case 2:21-bk-10361-NB     Doc 60 Filed 07/15/21 Entered 07/15/21 17:43:43          Desc
 KATHY A. DOCKERY
                                    Main Document Page 1 of 2
 CHAPTER 13 TRUSTEE
 801 S. FIGUEROA ST., SUITE 1850
 LOS ANGELES, CA 90017
 PHONE: (213) 996-4400
 FAX: (213) 996-4426
                                   UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                         LOS ANGELES DIVISION

            NOTICE OF RESCHEDULED 341(a) Meeting of Creditors
                             IMPORTANT
IN RE:                                 CHAPTER 13

 DOUGLAS E. WALLACE, JR                CASE NO.: LA21-10361-NB

                                       NOTICE OF RESCHEDULED §341(a) MEETING OF CREDITORS

                                       DATE:     July 30, 2021
                                       TIME      10:00 am
                   DEBTOR(S)
                                       PLACE:   CONDUCTED REMOTELY THROUGH ZOOM


PLEASE TAKE NOTICE THAT the previously scheduled §341(a) MEETING OF CREDITORS will
now occur remotely via Zoom. Zoom can be downloaded and accessed through your
Smartphone, Tablet or Laptop. VIDEO AND AUDIO APPEARANCE IS REQUIRED.

                        INFORMATION FOR ACCESSING ZOOM

                                        Bankruptcy Attorneys

The Chapter 13 Trustee will forward the ZOOM Meeting hyperlink and Meeting ID to the debtor's
attorney. The debtor's attorney must forward the ZOOM Meeting hyperlink and Meeting ID to the
debtor. Attorneys, please have your client download ZOOM and test it with them prior to the 341(a)
Meeting of Creditors.

                                                Debtors

The Chapter 13 Trustee will mail the Zoom Meeting hyperlink and Meeting ID to debtors. Debtors
should schedule a Zoom session with your bankruptcy attorney to test Zoom prior to the 341(a)
Meeting of Creditors.

                                                Creditors

All Creditors and/or their designated attorneys should contact the Chapter 13 Trustee 's office to
request the ZOOM Meeting hyperlink and Meeting ID.
        Case 2:21-bk-10361-NB
                           Doc 60 Filed 07/15/21 Entered 07/15/21 17:43:43 Desc
                            Main Document Page 2 of 2
           REQUIRED DOCUMENTS DUE PRIOR TO 341(a) MEETING OF CREDITORS

Debtors must submit the required documents listed below to their Bankruptcy Attorney or the Chapter
13 Trustee prior to the remote 341(a) Meeting of Creditors:

     - Picture of your Social Security Card
     - Picture of your Driver's License
     - Evidence of your Bankruptcy Payments
     - Other Required Documents

Bankruptcy attorneys can upload the required documents to TRU at latrustee .com. Contact the
Chapter 13 Trustee for registration to TRU. The required documents can also be emailed to
341@latrustee.com.

FAILURE TO TIMELY ATTEND YOUR REMOTE 341(a) MEETING OF CREDITORS, SUBMIT THE
REQUIRED DOCUMENTS OR TENDER YOUR BANKRUPTCY PLAN PAYMENTS TO THE
CHAPTER 13 TRUSTEE MAY CAUSE YOUR BANKRUPTCY CASE TO GET DISMISSED.
Dated: 7/15/21


                                              Kathy A. Dockery
                                              Chapter 13 Trustee
